*315Opinion by
Wilson, J.
In accordance with stipulation of counsel that tbe items marked “I”’ consist of rattancore flower cages tbe same in all material respects as those tbe subject of Quon Quon Company v. United States (41 Cust. Ct. 181, C.D. 2039) and tbe items marked “R” consist of trays in part of rattan similar in all material respects to those tbe subject of Abstract 66729, tbe claim at 45 percent ad valorem under paragraph 409 as articles, wholly or partly manufactured of rattan, or at 25 percent under said paragraph, as modified by tbe Japanese Protocol to tbe General Agreement on Tariffs and Trade (T.D. 53865), supplemented by Presidential proclamation (T.D. 53877), was sustained. Tbe items marked “W,” stipulated to consist of trays, etc., not in part of rattan, similar in all material respects to those tbe subject of said Abstract 66729, were held dutiable at 16% percent under the provision in paragraph 412, as modified by tbe Annecy Protocol to tbe General Agreement on Tariffs and Trade (T.D. 52373), supplemented by Presidential proclamation (T.D. 52476), for manufactures of wood, not specially provided for, as claimed.